 Case 1:21-cv-22689-KMW Document 1-4 Entered on FLSD Docket 07/26/2021 Page 1 of 33


Filing   ii   128865602 E-Filed 06/16/2021 12132347                                         PM

                           IN   THE COUNTY COURT OF THE ELEVENTH JUDICIAL CIRCUIT
                                     IN AND FOR MIAMI-DADE COUNTY, FLORIDA

              NICHOLAS GUASTO,
                        Plaintiff,
                                                                                                                  Case N0.
              v.
                                        .
                                                                                                                  JURY TRIAL DEMANDED
               I.C.   SYSTEM,         lNC.,
                                                                                                                  INJUNCTIVE RELIEF SOUGHT
                        Defendant.
                                                                                              /



                                                                                 COIWPLAINT
                        Plaintiff Nicholas            Guasto           (HPlaintiff,) sues          Defendant         I.C.   System, Inc. (nDefendant,i) for

               violations the Florida         Consumer Collection Practices Act (uFCCPAn) and the Fair Debt Collection

               Practices     Act (HFDCPAH)

                                                                   JURISDICTION AND VENUE
                        1.           This     Court has subject matter jurisdiction over Plaintiff and Defendant

               (collectively, the HPartiesH),             because the cause of action arises within thejurisdiction ofthis Court

               and, thus, venue andjurisdiction are proper.

                        2.            This Court has personal jurisdiction over Defendant because Defendant                                                      is



               operating, present, and/or doing business within this jurisdiction and because the complained of

               conduct of Defendant occurred within Miami-Dade County, Florida.

                        3.            The amount          in   controversy            is    greater than 358,000, but does not exceed 815,000,

               exclusive of costs, interest, and attomeys, fees, and                                 is   otherwise within this Courf s jurisdiction.

                        4.            Venue of this action                is   proper      in this   Court because, pursuant to Fla.              Stat. Q   47.011,

               et seq., the     cause of action alleged below arose                          in.   Miami-Dade County             Florida.




                                                                                                                                                    PAGEI1 Of7
                                                               -




                                                          LAW OFFICES OF JIBRAEL S. HINDI, PLLC
                              110   SE Gth Street,   17th Floor    I
                                                                       Ft. Lauder-dale, Florida    33301   I   Phone (954) 907-1136 Fax
                                                                                                                                  I       (855) 529-9540
                                                                                  1-Wg,rlihrgelL,gI\\-.ggI1g
Case 1:21-cv-22689-KMW Document 1-4 Entered on FLSD Docket 07/26/2021 Page 2 of 33




                                                                           PARTIES
                    5.             Plaintiff is a natural person,         and a citizen of the State of Florida, residing                                  in   Miami-

      Dade County,                Florida.


                    6.             Defendant       is    a Minnesota Corporation, with                   its   principal place of business located


      in St.       Paul    MN 55127.
                                                               DEMAND FOR JURY TRIAL
                    7.             Plaintiff, respectfully,           demands    a   trial   by jury on         all   counts and issues so triable.

                                                                 FACTUAL ALLEGATIONS
               -

                    8.             On a date better known by Defendant, Defendant began attempting to collect a debt

      (the   uConsumer Debtu) from                           Plaintiff.


                    9.             The Consumer Debt is an obligation                   allegedly          had by Plaintiff to pay money                         arising


      from a transaction between the creditor of the Consumer Debt, Florida Power and Light, and

       Plaintiff for the provision                  of electricity (the HSubject Servicen).

                     10.            The Subject Service was primarily for personal,                             family, or household purposes.


                     1   1.         Defendant       is   a business entity engaged in the business of soliciting consumer debts

       for collection.


                     12.            Defendant       is   a business entity engaged            in   the business ofcollecting                          consumer debts.

                     l3.            Defendant regularly collects or attempts                            to collect, directly or indirectly, debts


       owed         or due or asserted to be                  owed   or due another.

                     14.            Defendant           is    registered with the Florida Office of Financial Regulation as a

       uConsumer Collection Agencyf,

                         15.        Defendantis HConsumer Collection Agencyii license number                                              is    CCAO90039l.              _




                                                                                                                                                         PAGEI20f7
                                                             LAW OFFICES OF J IBRAEL S. HINDI, PLLC
                               no SE en. Street,   17th Floor Ft. Laudemlale, Florida 33301
                                                                 1                                 I
                                                                                                       Phone (954)    so-1-1   we   i
                                                                                                                                        Fax   (ass)   5299540
                                                                          gm-\y,5Ii\graelLguncoiu
Case 1:21-cv-22689-KMW Document 1-4 Entered on FLSD Docket 07/26/2021 Page 3 of 33




                 16.       Defendant maintains                  all   the records specified in Rule                          69V-180.080, Florida

      Administrative Code.

                 17.       The records specified by Rule 69V-180.080, Florida Administrative Code, ofwhich

      Defendant does maintain, are current                     to within       one week of the current               date.


                 18.        Defendant       is   a ndebt lcollectorf within the                     meaning of l5 U.S.C.         Q l692a(o).


                 19.        Defendant       is   a npersonn within the                meaning of Fla.          Stat. 5   559.72.


                 20.        On   a date better       known by Defendant, Defendant                             transmitted Plaintiffs personal


      information to a third-party (the uThird-Partyn).

                 21.        The personal information Defendant                           transmitted to the Third-Party included, but


      was not     limited tot I11 Plaintiff          s       name,    I21   Plaintiffs address, I31 the existence of the                 Consumer

      Debtg     (41 the   amount of the consumer debt,                      (51 the creditor          of the Consumer Debt,        (61 that Plaintiff


      was     the alleged debtor of the           Consumer Debtg                (71   information regarding the Subject Service, and


       (81 that Plaintiff        did not pay the                Consumer Debt and/or                       defaulted on the        Consumer Debt

       (collectively, the wfransmitted lnformationli).


                 22.        The Third-Party, of whom Defendant transmitted                                     Plaintiff s personal information


       to,   complied Plaintiff       s    personal information and prepared a letter that                            was     to be sent to Plaintiff


       in    an attempt to collect the Consumer Debt.

                  23.        The Transmitted Information                        affected Plaintiff s reputation. For example, the


       transmission of such information affected Plaintiff                              s   reputation regarding the repayment of debts,

       Plaintiff s reputation of truthfulness, Plaintiff s reputation of solvency,                                       and Plaintiff s reputation

       regarding trustworthiness.

                  24.        Defendanf s transmission of Plaintiff s personal information                                     to the Third-Party   was

       a communication in connection with the collect of the                                  Consumer Debt.

                                                                                                                                       PAGE 3 of 7
                                                  LAW OFFICES or J IBRAEL S. HINDI, PLLC
                                                                                                                                               I




                        no SE em Street,   17th Floor Ft. Lauderdale, Florida 33301
                                                         1                                      1    Phone (954) 907-use Fax (855) 529-9540
                                                                                                                         I



                                                                       yyw-w.Qlibraelligg\\-.coiig
Case 1:21-cv-22689-KMW Document 1-4 Entered on FLSD Docket 07/26/2021 Page 4 of 33




                25.          In addition to transmitting Plaintiffs personal infonnation to the Third-Party,


      Defendant also transmitted Plaintiffs personal information                                          to other third-party                entities in


      connection with the collection of the Consumer Debt. Defendant transmitted such information to

      these other third-party entities by, including but not limited toz I11 utilizing ftskip traceii services,


       I21   utilizing bankruptcy,                SCRA,     probate, and other tiscrubbingn services, and (31 utilizing

       independent third-party contractors to attempt to collect the Consumer debt from                                                Plaintiff.


                26.          On   a date better        known by Defendant, Defendant                            sent the letter prepared and/or


       complied by the Third-Party                  to Plaintiff,   of which was intemally dated November 12, 2020, (the

       uCollection Lettern) in an attempt to collect the                       Consumer Debt.

                27.          Attached as Exhibit-uA,,            is   a copy of Collection Letter.

                28.          Defendantls transmission of Plaintiff s personal information to the Third-Party                                           is



       an explicit violation of 5 l692c(b) of the                     FDCPA.         See Hunstein          v.   Preferred Collection 84             Mgmt.

       ieri, No. 19-14434, 2021 U.S. App. LEXIS 11648                                   (11th Cir. Apr. 21, 2021) (a complete copy

       of the Hunstein opinion               is   attached as Exhibit ABM).

                29.          The Collection           Letter contains a bar code and/or                    Quick Response (HQRH) code, of

       which are indicative of Defendantis use of the Third-Party                                       to prepare, print, package, compile,


       and/or otherwise send the Collection Letter.
                                                                                                    I




                30.           For Defendant-DC to maintain a valid consumer collection agency license with the

       Florida Department of State (so to otherwise lawfully collect, or attempt to collect,                                            consumer debts

       from Florida consumers) Defendant knew                             it   was required             to tailor   its       (Defendant-DC, s) debt

       collector   methods         to be in       compliance with both the F DCPA and                        FCCPA.

                31.           Defendant knew that the Transmitted Information constituted an unlawful

       transmission of Plaintiff s personal information in violation of Q l692c(b) of the                                              FDCPA.

                                                                                                                                            PAoEl4of7
                                                   LAW OFFICES or JIBRAEL S. HINDI, PLLC
                      110   SE 6th Street,   17th Floor Ft. Lauder-dale, Florida 33301
                                                        I                                  I    Phone   (964) 907-1136    I
                                                                                                                              Fax (855) 529-9540
                                                                      wyyw Jibrggl   gttncogg
Case 1:21-cv-22689-KMW Document 1-4 Entered on FLSD Docket 07/26/2021 Page 5 of 33




                   32.             The Third-Party did not have any                        legitimate need for the Transmitted Information,

      as the Transmitted Information constituted an unlawful transmission of Plaintiff s personal


      information in violation of Q 1692c(b) of the                                   FDCPA.



                                                                                     COUNT         1
                                                        VIOLATION or 15 U.S.C. s 1692c(b)_
                   33.              Plaintiff incorporates                 by reference paragraphs 1-32 of this Complaint.

                   34.              Pursuant to Q 1692c(b) of the                     FDCPA, Ha debt collector may not communicate,                        in


       connection with the collection of any debt, with any person other than the consumer, his attorney,

       a consumer reporting agency                           if otherwise            permitted by law, the creditor, the attorney of the

       creditor, or the attorney                    of the debt collectorfi 15 U.S.C. 1692c(b) (emphasis added).

                   35.              As     set forth above, Defendant, s transmission                            of Plaintiff s personal infonnation       to


       the Third-Party violates Q 1692c(b) of the                                  FDCPA.          See Hunstein, No. 19-14434, 2021 U.S. App.

       LEXIS 11648                  (ulwje hold (1) that a violation ofg 1692c(b) gives rise to a concrete injury in fact

       under Article III and (2) that the debt collectorls transmittal of the consumerls personal information

       to   its   dunning vendor constituted a communication                                   l
                                                                                                   in   connection with the collection of any debt,

       within the meaning of 5 l692c(b).H) Accordingly, Defendant violated Q 1692c(b) of the                                                           FDCPA
       when       it   transmitted Plaintiff s personal information to the Third-Party.

                       36.           WHEREFORE,                  Plaintiff, respectfully, requests this                      Court to enter a judgment

       against Defendant, awarding Plaintiff the following reliefs


                                     (a)       Statutory and actual                 damages as provided by 15 U.S.C.                    5 1692kg

                                     (b)       Costs and reasonable attorneys, fees pursuant to 15 U.S.C. 5 1692kg and

                                     (c)       Any      other relief that this Court                    deems appropriate under the circumstances.


                                                                                                                                                PAGE 5 of 7
                                                         LAW QFFICES OF J IBRAEL S. HINDI, PLLC
                                                                                                                                                       I




                             110   SE 6th Street,   17th Floor   I
                                                                     Ft.   Lauderdale, Florida 33301     I   Phone (954) 907-1136 Fax (855) 529-9640
                                                                                                                                 I
Case 1:21-cv-22689-KMW Document 1-4 Entered on FLSD Docket 07/26/2021 Page 6 of 33




                                                                    COUNT 2
                                             VIOLATION or FLA. STAT. 5 559.7251
              37.          Plaintiff incorporates          by reference paragraphs l-32 of this Complaint.

              38.          Pursuant to 5 559.72(5) of the                FCCPA,            in collecting      consumer             debts,   no person

      shallz ufdjisclose to        a person other than           the debtor or her or his family information affecting the


      debtor, s reputation, whether or not for credit worthiness, with knowledge or reason to                                               know   that

      the other     person does not have a legitimate business need for the information or that the

      information isfalse/i Fla              Stat. Q   559.72(5) (emphasis added).

              39.          As     set      forth   above,     Defendant unlawfully transmitted Plaintiffs personal

       information, by and through the Transmitted Information, to the Third-Party, whereby said

      transmitted information affective Plaintiff                  s   reputation because the Third-Party did not have any

       legitimate need for unlawfully transmitted personal infomation of Plaintiff.


              40.           WHEREFORE,                 Plaintiff, respectfully, requests this                 Court         to enter    a judgment

       against Defendant, awarding Plaintiff the following relieft


                            (a)         Statutory and actual        damages pursuant to                Fla. Stat. 5559.77(2)g


                            (b)         An    injunction prohibiting Defendant from engaging in further collection
                                                                                         of the FCCPAg
                                        activities directed at Plaintiff that are in violation


                            (c)         Costs and reasonable attorneys, fees pursuant to Fla.                              Stat.   5559.77(2)g and

                            (d)         Any    other relief that this Court         deems appropriate under the circumstances.

                                  IREMAZNDER OF PAGE INTENTIONALLY LEFT BLANKJ




                                                                                                                                       PAGE 6 of 7
                                                LAW OFFICES OF JIBRAEL S. HINDI, PLLC
                                                                                                                                               I




                    110   SE 6th Street,   17th Floor Ft. Lauder-dale, Florida 33301
                                                       I                               I    Phone   (954) 907-1136   I
                                                                                                                         Fax (855) 529-9540
                                                                 wgig,-Iibggg llg\\v.coin
Case 1:21-cv-22689-KMW Document 1-4 Entered on FLSD Docket 07/26/2021 Page 7 of 33




            DATEDz June          15,    2021
                                                                                  Respectfully Submitted,

                                                                                           Jibrael S. Hindi
                                                                                                                   1


                                                                                     /s/
                                                                                   JIBRAEL S. HINDI, ESQ.
                                                                                   Florida Bar No.2 118259
                                                                                   E-mailz    jibraelQjibraellaw.com
                                                                                   THOMAS J. PATTI, ESQ.
                                                                                   Florida Bar No.2 118377
                                                                                   E-mailz    tomQjibraellaw.com
                                                                                   THE LAW OFFICES OF JIBRAEL S. HINDI
                                                                                   110 SE 6th Street, Suite 1744
                                                                                   Fort Lauderdale, Florida 33301
                                                                                   Phonez                954-907-1136
                                                                                   Faxz                  855-529-9540




                                                                                                                                        PAGE 7 Of7
                                             LAW OFFICES OF J IBRAEL S. HINDI, PLLC
                                                                                                                                               I




               1   10   SE em Street,   17111 Floor   I
                                                          Ft.   Lauderdale, Florida aaso1        I    Phone (954)907-1136 Fax (855) 529-9540
                                                                                                                         I




                                                                       veg-w   Jibr11e1Lg1\\-.cg111
Case 1:21-cv-22689-KMW Document 1-4 Entered on FLSD Docket 07/26/2021 Page 8 of 33




                         EXHIBIT HA
                                Case 1:21-cv-22689-KMW Document 1-4 Entered on FLSD Docket 07/26/2021 Page 9 of 33


                                   Hr                                                                                                                                                                                                                       _
                                                                                                   In 1-+14-+ 3163337-filittsgih
                 Y.
                                                                                                                                                                                                     E--15-s            1-
\




                                                          D
                                                                                                                                                                                                                                                                                 .




            I                                                         1.
                                                                                      A-P-M   -W
                     new
                                            .

                         --fii-R      351-l\I3sL45r21t+,si,ir2zrr2nhr1-
                                                                                                          -

                                                                                                                                                                                                                                                            1




                                                                                                                                                                                                                 III
                                     I                                                                                                                           ACCOUNT SUMMARY
                                        u




                                                                                                                                    -in
                                                I
                                                     H                                                                                                           V                                                                                          I




                                                                                                                                         ,_._._..._,._z_._..-1,-_,_1-.,-
                                                                                                                                                      Y
                                                                                                                                                                           n   ......_.           _,.._   i...--.-._.
                                                                                                                                                                                                    Power and Light
                  fa
                                                                                                                                                                                          -

                                                                                                                                  creditor                                           Florida
                                                                                                                                                                                                                  1



                   ___




                                                                       tfim                                                      gAccount,N0.2_                                                        9649177442
                                                                                                                                    LC. System Reference No...                                      231692199-1-49                                          je-
                                                                                                                                                                     _




        3
                _..,,,




                                                                                                                                3
                                                                                                                                1
            1                                                                                                                   I




                                                                                                                                                                                                                                                                      ,_.




    i
                                 couscnou NOTICE                                                                                                                                          5622.80
                                                                                                                                                                                                                                                                T11
                                                                                                                                                                                                                                                                                         I




                                 ll/12/2020

                                 Nicholas Liiuastor
                                                         ..
                                                                                                                                                                                                                                                                aw.-/er




                                                                                                                                                   POWGIETH1 Light iS bOth the original and currgnt
                                                                  .




                                i,xo_Qy4Qi,,g3g51g3Zq9mt.hgs been tu me d over to
                                                                                                      collection aggncy, Florida
                                                              _
    I

    l




                            _
                                                                                  th is
                                 creclitfir.t11F-Thioiii thlsidebt is owed.                                                                                                                                                                                     4-




                                 Please tear off the bottom portion of this letter and return                 it   with your payment-

                                 We                                                                 and any information obtained                                 be used for that purpose.
                                                    a debt collector attempting to collect a debt                                                         will
                                                                                                                                                                                                                                                                     F
            4
                                      .-are
            5

        F
                                                                                                                   NOTICE                                                                                                                                                 ,.._




                                Unless you notify this office                                              this notice that you dispute the validity of this debt or any portion
                                                                                                       notify this office in writin 8 within 30 da y s from recei vmg thi s notice that
                                                                                                                                                                                              i

                                thereof. this                                                                      __


                                ou                                                                         this office will obtain verification of the debt or obtain a copy of a                                                                                                l



                                                                                                                 If you request of this oftice -n writing within 30 days after

                                                                                                               and a cldress of the origiral creditor, if different from the current                                                                                                 ax




                           creditomy                                                                                        it-.\5.mv_                      1
                                                                                                                                                                                                                                                                                     ll


                                                                                                                                                                                                                                                                                          iv




                                                                                                                                     Federal, State, or Local laws.

                                                                                                                                                                                                                                                                                               J

                                                                                                                                                                                                                                                                                          i

        l



                                                                                                                                                                                                                                                                                           l


        I
                                                                                                                                                                                                                                                                                          l.




                                                                                                                                                                                                                                  91lT-I




                                                                                                                                                                                                                                  6
                                                                                                                                                                                                                                                                                               l




                                                                                                                                                                                                                                 S5-5                                                l




                                                                                                                                                                                                                                                                                     F
                                                                                                                                                                                                                                 ,_



                                                                                                                                                                                                                                                                      l

                                                                                                                                                                                                                                                                           1




                                                                                                                                                                                                                                   490113-01,510-15053933
                                                                                                                                                                                                                                                                                               \




                                                                                                                                                                                                                                                                                          l




                                                                                                                                                                                                               __f_-----Q    F-9 ._. ._.                             ._.
Case 1:21-cv-22689-KMW Document 1-4 Entered on FLSD Docket 07/26/2021 Page 10 of 33




                          EXHIBIT MB
Case 1:21-cv-22689-KMW Document 1-4 Entered on FLSD Docket 07/26/2021 Page 11 of 33



                 USCA11 Casez 19-14434      Date   Filedt   04/21/2021    Paget    1   of   23



                                                                                            (PUBLISH)

                      IN   THE UNITED STATES COURT OF APPEALS
                               FOR THE ELEVENTH CIRCUIT

                                          No. 19-1443.4


                           D.Ci Docket No. 8219-cv-00983-TPB-TGW



       RICHARD I-IUNSTEIN,
                                                                              Plaintiff - Appellant,


                                             versus

       PREFERRED COLLECTION AND MANAGEMENT SERVICES, INC.,
                                                                          Defendant - Appellee.



                           Appeal from the United States District Court
                                for the Middle District of Florida



                      .                   (April 21, 2021)

       Before   JORDAN, NEWSOM, and TJOFLAT,                Circuit Judges.

       NEWSOM, Circuit Judgez
             This appeal presents an interesting question of first impression under the

       Fair Debt Collection Practices   Act-and,   like so    many other cases     arising under
Case 1:21-cv-22689-KMW Document 1-4 Entered on FLSD Docket 07/26/2021 Page 12 of 33

                             -

                    Q




                        USCA11 Casei 19-14434             Date   Filedi   O4/21/2021      Pagei 2 of 23



       federal statutes these days, requires us first to consider whether our plaintiff has

       Article III standing.                                                    -_




               The       short storyz     A debt collector electronically transmitted data concerning
       a consumeris debt-including his name, his outstanding balance, the fact that his

       debt resulted from his sonls medical treatment, and his sonls                      name-to a third-

       party vendor.        The third-party vendor then used the data to                create, print,   and mail a

       udunningn         letter to the    consumer. The consumer            filed suit alleging that, in   sending

       his personal infonnation to the vendor, the debt collector                      had violated 15 U.S.C.    Q


       l692c(b), which, with certain exceptions, prohibits debt collectors from

       communicating consumers, personal information                        to third parties Kin connection


       with the collection of any debtf, The                  district court rejected the    consumerls reading

       of 5 l692c(b) and dismissed his                suit.   On appeal, we must consider, as a threshold

       matter, whether a violation of Q 1692c(b) gives rise to a concrete injury in fact

       under Article        III,   and, on the merits, whether the debt collectorls communication

       with   its   dunning vendor was Kin connection with the collection of any debtf,

               We hold (1) that a violation of Q                l692c(b) gives rise to a concrete injury in

       fact   under Article        III   and   (2) that the debt collectoris transmittal      of the consumeris

       personal information to             its   dunning vendor constituted a communication min

       connection with the collection of any debtu within the meaning of Q l692c(b).




                                                                  2
Case 1:21-cv-22689-KMW Document 1-4 Entered on FLSD Docket 07/26/2021 Page 13 of 33



                 USCA11 Casei 19-14434            Date   Filedi    04/21/2021        Pagei 3 of 23



       Accordingly,    we reverse the judgment of the district court and remand for further

       proceedings.

                                                         I


              Congress enacted the      FDCPA uto eliminate abusive debt collection practices
       by debt collectorsn and uto protect consumers against debt collection abusesf, 15

       U.S.C. Q 1692(e).     To that end,   Q   1692c(b) of the      FDCPA,     titled   (Communication

       with third parties), provides that_

              Except    provided in section 1692b of this title, without the prior
                        as
              consent of the consumer given directly to the debt collector, or the
              express permission of a court of competent jurisdiction, or as
              reasonably necessary to effectuate a postjudgment judicial remedy, a
              debt collector may not communicate, in connection with the collection
              of any debt, with any person other than the consumer, his attorney, a
              consumer reporting agency if otherwise permitted by law, the creditor,
              the attorney of the creditor, or the attorney of the debt collector.

       15 U.S.C. Q l692c(b).     The provision that          Q   1692c(b) cross-references-Q         1692b-

       governs the manner in which a debt collector               may communicate uwith any person

       other than the consumer for the purpose of acquiring location informationf, 15

       U.S.C. 5 1692b. The      FDCPA thus broadly prohibits a debt collector from
       communicating with anyone other than the consumer Kin connection with the

       collection of any debtj, subject to several carefully crafted                exceptions_some
                                                                                A




        enumerated     in 5 1692c(b),   and others   in Q 1692b.


              Richard Hunstein incurred a debt to Johns Hopkins All Childrenis Hospital

        arising out   of his songs medical treatment. The hospital assigned the debt to

                                                         3
Case 1:21-cv-22689-KMW Document 1-4 Entered on FLSD Docket 07/26/2021 Page 14 of 33

                             4                                            .




                    USCA11 Casez 19-14434                 Date   Filedi       04/21/2021          P8981 4 of 23



       Preferred Collections 8c             Management     Services, Inc. for collection. Preferred in

       tum hired Compumail,                a California-based commercial mail vendor, to handle the

       collection. Preferred electronically transmitted to                          Compumail      certain information


       about Hunstein, including,              among other thingsz            (1) his status as a debtor, (2) the

       exact balance of his debt, (3) the entity to which he                         owed the     debt, (4) that the debt


       concerned his sonis medical treatment, and (5) his sonts name. Compumail used

       that information to generate             and send a dunning                letter to   Hunstein.

                Hunstein         filed   a complaint, alleging violations of both the                FDCPA,         see 15

       U.S.C. Q5 l692c(b) and 1692f, and the Florida Consumer Collection Practices Act,

       see Fla.    Stat. Q       559.72(5).    As   relevant here, the district court dismissed Hunsteints

       action for failure to state a claim, concluding that he hadnit sufficiently alleged that

       Preferredts transmittal to             Compumail violated              Q   l692c(b) because        it   didnit qualify


       as a    communication Kin connection with the collection of afnyj                            debtftl




       I

        The district court held for the same reason that Hunstein had not stated a claim for a violation
       of Q 1692f. The district court then declined to accept supplemental jurisdiction over Hunsteinis
       state   law claim.    I-Iunsteints appeal addresses   only the portion of his complaint relating to
       Q l692c(b).


                                                                 4
Case 1:21-cv-22689-KMW Document 1-4 Entered on FLSD Docket 07/26/2021 Page 15 of 33



                     USCA11 Casez 19-14434                Date   Filedz   04/21/2021      Pagez 5 of 23



               Hunstein appealed, and          we requested supplemental briefing on the question

       whether he had Article         III   standing to sue, which         we now consider along with the

       merits.2


                                                               II


                First things first.    Because standing implicates our subject matter

       jurisdiction,    we must address        it   at the outset,     before turning to the merits. Steel C0.

       v.   Citizensfor a Better Env it, 523 U.S. 83, 101-02 (1998). Article                       III    ofthe

       (Ionstitution grants federal courts ttjudicial Poweri, to resolve uCases,i                         and

       uControversies.,, U.S. Const.           art. III,    55 1-2. This case-or-controversy

       requirement, which has been construed to                     embody the doctrine of standing,

       uCOIlflIl6S the federal courts to        a properly judicial rolef, Spokeo, Inc.                  v.   Robins,

       136    S. Ct.   1540, 1547 (2016).           The   uirreducible constitutional      minimumn of Article

       III   standing entails three elementsc injury in               fact, causation,   and redressability.

       Lujan    v.   Defs.   of Wildlife, 504 U.S. 555, 560-561 (1992).

                Hunsteinis appeal involves the              first    element, injury in   fact,   which consists of

       Han invasion of a legally protected interestn that                  is   both uconcrete and


       2
         Whether Hunstein has standing to sue is a threshold jurisdictional question that we review de
       novo. Debernardis v. IQ Formulations, LLC, 942 F.3d 1076, 1083 (1 lth Cir. 2019). aWe
       review the decision to dismiss Plaintiffs complaint pursuant to Rule l2(b)(6) de novo, applying
       the same standard as the district courtf, Holzman v. Malcolm S. Gerald (ft Assocs., Inc., 920
       F.3d 1264, 1268 (1 lth Cir. 2019). Accepting the complaintls allegations as true and construing
       the facts in the light most favorable to Hunstein, uthe relevant inquiry is whether Plaintiff has
       stated a (plausible claim for relief under the FDCPAY, Id. (quoting Ashcroft v. Iqbal, 556 U.S.
       662, 679 (2009)).

                                                                 5
Case 1:21-cv-22689-KMW Document 1-4 Entered on FLSD Docket 07/26/2021 Page 16 of 33



                        USCA11 Casei 19-14434                Date   Filedi   04/21/2021      Pagei 6 of 23



       particularizedn and uactual or imminent, not conjectural or hypotheticalfi Id. at

       560 (quotation marks omitted). In Trichell v. Midland Credit Mgmt.,                               Inc.,   964

       F.3d 990         (l lth Cir.   2020), a case involving the            FDCPA, we reiterated that ufejach

       subsidiary element of injury_a legally protected interest, concreteness,

       particularization,        and imminence-must be                  satisfiedfi Id. at   996-97. The standing

       question here implicates the concreteness sub-element.

                     A plaintiff can meet the concreteness requirement in any of three ways.
       First,   he can allege a tangible            harm-a category that is tithe most obvious and

       easiest to understandi,            and   that includes,    among other things,        physical injury,

       financial loss, and emotional distress. See                      Muransky v. Godiva       Chocolatier, Inc.,

       979 F.3d 917, 926              (1 lth Cir.   2020) (en bane), see also Huffv. TeleCheck Servs.,

       Inc.,    923 F.3d 458, 463 (6th Cir. 2019). Second, a plaintiff can allege a Hrisk of

       real    harmf, Muransky, 979 F.3d                at   927. Third, in the absence of a tangible injury

       or a risk of real harm, a plaintiff can identify a statutory violation that gives rise to

       an intangible-but-nonetheless-concrete injury. Spokeo, 136                            S. Ct. at   1549.    We
       consider each possibility in turn.

                 -
                                                                    A
                     Hunstein doesnit allege a tangible harm. The complaint contains no

       allegations of physical injury, financial loss, or emotional distress. Instead, the

       complaint (1) conclusorily asserts that ufijf a debt collector (conveys information


                                                                    6
Case 1:21-cv-22689-KMW Document 1-4 Entered on FLSD Docket 07/26/2021 Page 17 of 33



                   USCA11 Casei 19-14434         Date   Filedi   04/21/2021             Pagez 7 of 23



       regarding the debt to a third    pany-informs        the third party that the debt exists or

       provides information about the details of the debt-then the debtor                       may well be

       hanned by the spread of this informationjn and             (2) vaguely references the                uknown,

       negative effect that disclosing sensitive medical information to an unauthorized

       third-party has   on consumersun In       his   supplemental           brief,   Hunstein asks us          to


       construe these assertions as allegations of emotional harm, arguing that he was

       tthumiliated, embarrassed,      and suffered severe anxietyfjw But                 we have urepeatedly

       held that an issue not raised in the district court and raised for the                  first   time in an

       appeal will not be considered by this courtf, Access Now, Inc.                     v.   Sw. Airlines C0.,

       325 F.3d 1324, 1331     (1 1th Cir.   2004) (quotation marks omitted).                  HI-Iunstein      thus

       cannot establish standing on the basis of a tangible harm.

                                                        B
                                                                          .




                Nor can Hunstein demonstrate standing by the second route-showing a

       ttrisk   of real harmf, t1W1hile very nearly any level of direct injury                   is    sufficient to


       show a concrete hann,        the risk-of-harm analysis entails a           more demanding

       standard-courts are charged with considering the magnitude of the                          riskf,


       Muransky, 979 F.3d      at   927. HF actual allegations that establish a risk that                  is



       substantial, significant, or poses a realistic       danger will clear this barnn                  Id. at   933.

       Put slightly differently, to constitute injury in         fact,   the uthreatened injury must be

       certainly impendingfl        Clapper v. Amnesty Intll USA, 568 U.S. 398, 409 (2013).


                                                        7
Case 1:21-cv-22689-KMW Document 1-4 Entered on FLSD Docket 07/26/2021 Page 18 of 33


                    1




                        USCA11 Casez 19-14434                 Date    Filedt     04/21/2021      Pagei 8 of 23



       Again, Hunstein alleges only that a debtor                         Hmay well be harmed by the spreadv of

       the sort of information at issue here. That vague allegation falls short of a risk that

       is   Hsubstantial, significant, or poses a realistic dangerf,                        Muransky, 979 F.3d   at   933,

       or   is   ucertainly impending), Clapper, 568 U.S. at 409.


                          _
                                                                     C
                  We thus consider whether Hunstein can show standing in the third manner-
       through a statutory violation. ufT1he violation of a procedural right granted by

       statute     can be sufficient             in   some circumstances to         constitute injury in factf, such


       that Ha plaintiff         .   .   .   need not allege any additional harm beyond the one Congress

       has identitiedf, Spokeo, 136 S. Ct.                    at   1549. Spokeo instructs that in determining

       whether a statutory violation confers Article                        III   standing,   we should consider

       tthistory        and thejudgment of Congressfl                 Id.


                                                                      1
                                                                             .




                  Starting with history,               we can discern a concrete injury where nintangible

       harm has a close relationship to a harm                      that has traditionally       been regarded as

       providing a basis for a lawsuit in English or American courtsf, Id. Put differently,

       we look to uwhether the statutory violation at issue led to a type of harm that has

       historically           been recognized as actionable), Muransky, 979 F.3d                      at 926.


       Muransky explains that the ufit between a new                              statute   and a pedigreed common-




                                                                      8
Case 1:21-cv-22689-KMW Document 1-4 Entered on FLSD Docket 07/26/2021 Page 19 of 33



                   USCA11 Casei 19-14434                  Date    Filedz      04/21/2021         Page19   of   23


       law cause of action need not be perfect, but we are called to consider                             at    a   minimum

       whether the hanns match up between the two),                           Id.


                For more than a century, invasions of personal privacy have been regarded

       as a valid basis for tort suits in         American        courts. See, e.g.,           Pavesich   v.   New
       England Life Ins.       Co., 122 Ga. 190, 50 S.E. 68 (1905),                   Munden v.      Harris, 153         M0.

       App. 652, 134 S.W. 1076 (1911), Kunz                  v.   Allen, 102 Kan. 883, 172 P. 532 (1918).

       By    1977, the Restatement (Second) noted that uthe existence of a right of privacy

       is   now recognized in the great majority of the American jurisdictions that have

       considered the questionfi Restatement (Second) of Torts                             Q   652A cmt.       a.   (Am. Law

       Inst. 1977).


                More particularly,     the tenn ttinvasion of privacyn comprises an identifiable

       family of common-law torts-including, most relevantly here, ttpublic disclosure

       of private   facts), Invasion        ofPrivacy, Blackis                Law Dictionary 952 (10th ed.
       2014).    It is   hombook law that ufojne who gives publicity to a matter concerning

       the private    life   of another    is   subject to liability to the other for invasion of his

       privacy, if the matter publicized            is   of a kind      that (a)    would be highly offensive            to   a

       reasonable person, and (b)           is   not of legitimate concern to the publicft Restatement

       (Second) ofTorts         Q   652D   (1977), accord,            e.g.,   77 C.J.S. Right of Privacy and

       Publicity 5 32,       62A Am.      Jur.   2d Privacy       Q 79. Indeed, the            Supreme Court         itself


       has recognized uthe individual interest in avoiding disclosure of personal mattersn


                                                                  9
Case 1:21-cv-22689-KMW Document 1-4 Entered on FLSD Docket 07/26/2021 Page 20 of 33



                   USCA11 Casez 19-14434            Date   Filedz   04/21/2021         Pagei 10 of 23



       and has recognized that uboth the          common law and the literal            understandings of

       privacy encompass the individualis control of information concerning his or her

       personfl United States        Dep of Justice v.
                                          it
                                                                Reporters   Comm. for Freedom of the

       Press, 489 U.S. 749, 763 (1989) (citation and quotation marks omitted).

                Having established     the historical pedigree of invasion-of-privacy torts-in


       particular, the sub-species applicable to the public disclosure                  of private facts-we

       next consider whether Preferredis alleged statutory violation                    is   sufficiently


       analogous. Notably, the        FDCPAls      statutory findings explicitly identify uinvasions


       of individual privacyn as one of the harms against which the statute                      is   directed. 15


       U.S.C.     Q l692(a).    And to that end, the statutory provision under which Hunstein

       has sued here expressly prohibits a debt collector from ucommunicatfingfi with

       any but a few persons or        entities (tin   connection with the collection of any debtfl

       Id. 5    l692c(b). Although Q l692c(b) isnlt identical in               all   respects to the invasion-

       of-privacy    tort,    we have no difficulty concluding         that   it   bears Ha close relationship

       to a    harm that has    traditionally   been regarded as providing a basis for a lawsuit               in


       English or American courtsf, Spokeo, 136                  S. Ct. at 1549.


                 Perry   v.   Cable News Network,      Irzc.,   854 F.3d 1336 (11th          Cir. 2017), strongly


        supports that conclusion. Perry concerned a plaintiffs allegations that                        CNN
        divulged his news-viewing history to a third-party in violation of the Video

        Privacy Protection Act. Emphasizing the widespread recognition both of the right


                                                            l0
    Case 1:21-cv-22689-KMW Document 1-4 Entered on FLSD Docket 07/26/2021 Page 21 of 33



                        USQCA11 C8881 19-14434             Date   Filedi   04/21/2021    Pager 11 of 23



           to privacy in general and,         more particularly,        the privacy interest implicated by the

           VPPA-the interest in preventing the disclosure of personal information-the
           Court   in   Perry concluded that the statutory violation of the             VPPA constituted a
           cognizable Article         III injury. Id. at   1341 (citing Reporters, 489 U.S.           at   762-63).

           Hunstein,s allegations closely resemble those in Perry. The                    VPPA prohibits Rial
           video tape service provider (from) knowingly discloslingl, to any person,

           personally identifiable information concerning any consumer of such providerf,

           18 U.S.C. Q 27l0(b).          As   relevant here, the        FDCPA similarly prohibits a debt
           collector    from ucommunicatfingj,          in   connection with the collection of any debt,

           with any person other than the consumerfjn Q1692c(b). The two statutes thus

           share a   common structure-A may not share                    information about     B with C. Because
           we find Perryts       reasoning persuasive and analogous,              we adopt it here.

                   Our decision        in Trichell   does not require a contrary conclusion. That case

           addressed a claim under a different             FDCPA provision,         Q l692e,   which       states that a


           udebt collector       may not use any false,       deceptive, or misleading representation or

           means     in connection       with the collection of any debtf, l5 U.S.C.            Q   1692e. The

           plaintiffs in Trichell alleged that debt collectors               had sent them misleading         letters,


           and   in assessing their claims, pedigree,             we determined that the uclosest historical

           comparisonis         to   causes of action for fraudulent or negligent misrepresentationf,


l
           964 F.3d      at   998. Canvassing the      common-law           history of those torts,   we held that
r




                                                                   ll
v




4
Case 1:21-cv-22689-KMW Document 1-4 Entered on FLSD Docket 07/26/2021 Page 22 of 33



                  USCA11 Cases 19-14434                   Date   Filedz   04/21/2021     Pagez 12 of 23



       the plaintiffs, claims lacked the necessary enclose relationshipw to them. Id. at                         997-

       98. That conclusion          is   entirely consistent with our holding here that              Hunstein has

       standing to sue under a different            FDCPA provision.           Hunsteinls claim, unlike the

       Trichell plaintiffsi, arises under Q l692c(b)                  and bears a close relationship to a

       common-law tort.
                      1




                                                                 2

                Although     it   presents a closer question,          we conclude that Hthe judgment            of

       Congressn also favors Hunstein. Congress, of course, expresses                          its   Hjudgmentn       in


       only one   way-through the text of duly enacted                     statutes.   Even assuming that

       5   l692c(b) does not clearly enough express Congressls judgment that injuries of

       the sort that Hunstein alleges are actionable, here Congress                     went   further to


       uexplain   itselff,   Hu/Z 923 F.3d          at   466. In particular, as already noted, in a section

       of the   FDCPA titled (Congressional findings and declaration of purpose),
       Congress identified the uinvasionfj of individual privacyv as one of the harms

       against which the statute           is   directed. 15 U.S.C. 5 l692(a). That,            we think,   is


       sufficient.


                Itas true that     we pointed in Trichell to the FDCPA,s                language that a person

       may recover Many actual damage sustained by such person                          as a result of, an


       FDCPA violation and Nsuch additional damages aspthe court may allow),                              15

       U.S.C. Q l692k(a), as evidence of Congressls judgment that violations of a


                                                                 12
    Case 1:21-cv-22689-KMW Document 1-4 Entered on FLSD Docket 07/26/2021 Page 23 of 33

                            -




                       USCA11 Casez 19-14434             Date   Filedz    04/21/2021       Paget 13 of 23



           different   provision-Q 1692e_do not ipso facto constitute a concrete                       injury.


           Trichell, 964 F.3d at        1000.    We donit read Q         1692k(a), though, as categorically

           limiting the class of        FDCPA plaintiffs to those with actual damages-particularly
           where, as here, the      FDCPA,s        statutory findings expressly address the very            harm

           alleged_an Hinvasionlj of individual privacyfl 15 U.S.C.                      Q l692(a).

                                                           isikik

                 Because        (1) Q   l692c(b) bears a close relationship to a harm that American

           courts have long recognized as cognizable and (2) Congressls                     judgment indicates

           that violations of 5 l692c(b) constitute a concrete injury,                 we conclude that Hunstein

           has the requisite standing to sue.

                                                                III


                  Having detennined             that Hunstein has standing to sue         under     Q l692c(b),       we

           now consider the merits of his           case. Recall that 5 l692c(b) states that, subject to


           several exceptions, Ha debt collector          may not communicate,             in   connection with the

           collection of any debt), with           anyone other than the consumer. 15tU.S.C.

           Q l692c(b).    The parties agree that Preferred               is   a udebt collector), that Hunstein        is   a

           uconsumerjl and that the alleged debt            at issue      here was a ttconsumer debt),          all


           within the meaning of Q l692c(b). Helpfully, the parties also agree that Preferredts

           transmittal of Hunsteinis personal information to                    Compumail       constitutes a




                                                                 1   3
\
Case 1:21-cv-22689-KMW Document 1-4 Entered on FLSD Docket 07/26/2021 Page 24 of 33



                     USCA11 Casei 19-14434          Date   File-dz   04/21/2021            Pages 14 of 23



       ucommunicationn within the meaning of the                   statute.3   Accordingly, the sole

       question before us        is   whether Preferredis communication with Compumail was                           (tin



       connection with the collection of any debtj, such that                  it   violates Q1692c(b).

       Hunstein contends that the plain meaning of the phrase Min connection with the

       collection of any debtn          and relevant precedents show           that   it   was and   does.

       Preferred, conversely, urges us to adopt a ufactor-based analysisn that                        shows       that,   it



       says,   its   communication with Compumail was not Kin connection with the

       collection of any debtf,

                We -begin with the plain meaning of the phrase (tin connection withn and its
       cognate word, Hconnectionf, Dictionaries have adopted broad definitions of both.

       Websteris Third defines uconnectionn to mean urelationship or associationf,

       Connection, Websteris Third International Dictionary                     at   481 (1961), and the

       Oxford Dictionary of English defines the key phrase Kin connection withn                              to   mean
       uwith reference to        for)   concerning), In Connection With, Oxford Dictionary of

       English       at   369 (2010). Usage    authorities further explain that the phrase (tin




       3
           Section l692a(2) defines communication as tithe conveying of information regarding a debt
       directly or indirectly toany person through any mediumf, 15 U.S.C. Q 1692a(2).

                                                           l   4         A
Case 1:21-cv-22689-KMW Document 1-4 Entered on FLSD Docket 07/26/2021 Page 25 of 33



                   USCA11 Casei 19-14434                Date    Filedt   04/21/2021           Page-I 15 0f   23


       connection withn       is   uinvariably a vague, loose connective), Bryan A.                     Gamer,

       Garnerts Dictionary of Legal Usage 440 (3d ed. 2011).

              Preferredis transmittal to        Compumail included specific                    details regarding


       Hunsteints debts Hunsteints status as a debtor, the precise amount of his debt, the

       entity to   which the debt was owed, and the                  fact that the debt       concerned his sonis

       medical treatment, among other things.                  It   seems   to us inescapable that Preferredis


       communication        to   Compumail      at least   uconcernedj, was Hwith reference toj, and

       bore a Hrelationship        lorl associationn to its collection          of Hunsteinis debt.           We thus
       hold that Hunstein has alleged a communication Kin connection with the collection

       of any debtn as that phrase        is   commonly        understood.

              Preferred resists that conclusion on three different grounds, which                            we

       address in turn.

                                                               A                          .




              First,     Preferred relies on our interpretation of another                FDCPA provision,
       Q l692e, to       argue that communications         (tin      connection with the collection of any

       debtn necessarily entail a       demand for payment.               In relevant part, Q 1692c states that

       (Ta) debt collector       may not use any false,             deceptive, or misleading representation

       or   means   in   connection with the collection of any debtf, 15 U.S.C. Q l692e

       (emphasis added). In the line of cases interpreting the meaning of Kin connection

       with the collection of any debtn in          Q    1692c,       we have   focused on the language of the


                                                                15
Case 1:21-cv-22689-KMW Document 1-4 Entered on FLSD Docket 07/26/2021 Page 26 of 33



                USCA11 Casez 19-14434                    Date    Filedi   04/21/2021          Pagei 16 of 23



       underlying communication. In Reese                 v.   Ellis,   Painter, Ratterree dz            Adams, LLP,

       for instance, in concluding that a law firmts letter to a                        consumer was           Kin


       connection with the collection of any debtu within the meaning of Q l692e,                                             we

       emphasized that the        letter   expressly stated that the firm                was attempting          to collect a


       debt and was acting as a debt collector, demanded                         full   and immediate payment,

       and threatened to add attorneys, fees to the outstanding balance                           if the       debtors

       didnlt pay.   678 F.3d 1211, 1217           (1 lth Cir.        2012). Similarly, in Caceres                       v.



       McCalla Raymer, LLC, we held that a collection                           letter constituted    a

       ttcommunication in connection with the collection of alnyj                            debt),   under      Q       1692c for

       similar reasons. Quoting the            letter,   we emphasized ttthat it is             tfor the       purpose of

       collecting a debtg,   it   refers in    two additional paragraphs                  to tcollection effortsg,                 it



       states that collections efforts will continue               and that additional attorneys, fees and

       costs will accrue,    it   states the   amount of the debt and                   indicates that    it   must be paid

       in certified fundsg   and     it   gives the   name of the         creditor and supplies the law tirmls


       phone number     in the     paragraph where          it   talks about       paymentsf, 755 F.3d 1299,

        1301-03   (1 lth Cir.     2014).

              Relying on Caceres and Reese_both of which, again, addressed                                           Q    1692e-

       the district court here adopted the following                    testz


              When determining whether a communication was made in connection
              with the collection of afnyl debt, the courts look to the language of the
              communication itself to ascertain whether it contains a demand for
              payment and warns of additional fees or actions if payment is not
                                                                 16
Case 1:21-cv-22689-KMW Document 1-4 Entered on FLSD Docket 07/26/2021 Page 27 of 33



                   USCA11 Casei 19-14434         Date   Filedi   O4/21/2021    Pagei 17 of 23



             tendered. Consequently, when determining whether the transmission
             of information to a third party constitutes a violation of the FDCPA, it
             is important to consider whether the communication makes an express
             or implied demand for payment.

             The    district courtts   conclusion that the phrase Kin connection with the

       collection of any debtn necessarily entails a         demand   for   payment   defies the


       language and structure of Q l692c(b) for two separate but related reasons-neither

       of which applies to     5 l692e. First, the   demand-for-payment interpretation would

       render superfluous the exceptions spelled out in 55 l69_2c(b) and 1692b. Consider

       as an initial matter the exceptions specified in 5 l692c(b) itselfz HIA1 debt


       collector   may   not communicate, in connection with the collection of any debt, with

       any person other than the consumer,        his attorney,     a consumer reporting agency            if


       otherwise permitted by law, the creditor, the attorney of the creditor, or the

       attorney of the debt collectorfjn 15 U.S.C. Q l692c(b) (emphasis added).

       Communications with four of the         six excepted      parties-a consumer reporting

       agency, the creditor, the attomey of the creditor, and the attorney of the debt

       collector-would never include a demand for payment. The same                     is   true of the

       parties covered    by   Q   1692b and, by textual cross-reference, excluded from

       5 1692c(b),s coveragez upersonlsl other than the consumerti             with   whom a debt
       collector might    communicate ufor the purpose of acquiring location information




                                                        l7
Case 1:21-cv-22689-KMW Document 1-4 Entered on FLSD Docket 07/26/2021 Page 28 of 33



                   USCA11 Casei 19-14434                           Date   Filedi   04/21/2021       Pagez 18 of 23



       about the consumer), Id. Q 1692b.                           A debt collector would presumably never make
       a   demand   for    payment of a party matching                        that description.


                The upshot       is   that the phrase Kin connection with the collection                        of any debtn

       in 5    l692c(b) must       mean something more than a mere demand                              for   payment.

       Otherwise, Congressas enumerated exceptions would be redundant. Under the

       district courtas        demand-for-payment                   interpretation,        Congress wouldnlt have

       needed     to include exceptions for                communications with consumer reporting

       agencies, creditors, attorneys of creditors, attorneys of debt collectors, or persons

       providing a debtor,s location information, those communications would have been

       foreclosed ipso facto by the phrase Kin connection with the collection of any debtfl

       It is   a ucardinal principle of statutory constructionv that Na statute ought, upon the

       whole, to be so construed            that, if it            can be prevented, no clause, sentence, or word

       shall    be superiluousfjn Duncan                   v.      Walker, 533 U.S. 167, 174 (2001) (quotation

       marks omitted), accord,            e.g.,   Antonin Scalia 84 Bryan A. Garner, Reading Lawz

       The Interpretation of Legal Texts 174 (2012)                                (uIf possible, every   word and every

       provision     is   to   be given effect     .   .   .   .   None should be ignored. None should

       needlessly be given an interpretation that causes                              it   to duplicate another provision or


       to   have no consequencefl). Because                          it is   possible-and indeed, we          think,   more




                                                                             18
Case 1:21-cv-22689-KMW Document 1-4 Entered on FLSD Docket 07/26/2021 Page 29 of 33



                         USCA11 Casez 19-14434               Date    Filedz   04/21/2021           Pagez 19 of 23



       natural-to interpret            Q    1692c(b) in a way that does not render most of its textually

       specified exceptions redundant,                    we will do   so.


                       Second, and relatedly, the         district courtis interpretation renders yet               another

       portion of Q l692c(b) meaningless.                    By insisting on a demand for payment, the
       district court essentially interpreted Kin                   connection with the collection of any debtu

       to   mean         nto collect any debt),       Under this      interpretation, the          key phrase win

       connection withn has no independent meaning or force. But as just explained,                                      we

       have a duty to ugive            effect, if possible, to        every clause and word of a statutefjn

       Duncan, 533 U.S.              at 174.


                       The   district court   seems   to   have been led astray by           its   reliance   on decisions
                  I




       interpreting 5 1692e,            whose language and operation                  are different      from

       Q 1692_c(b),s in           important respects.         As    a linguistic matter, 5 1692e contains none

       of the specific exceptions that                Q   l692c(b) does, accordingly, there was no risk in

       Reese or Caceres             that,   by reading a ttdemand             for   paymentv gloss       into Q l692e,   we

       would render other portions of that statute redundant or meaningless. And                                     as an


       operational matter, 5               1692e-which         prohibits Kfalse, deceptive, or misleading

       representation or            means     in   connection with the collection of any debtn-covers the

       sorts          of claims that are brought by recipients of debt collectors, communications-

       i.   e.,       debtors. See Caceres,        755 F.3d    at   1300-1301 (case brought by recipient of

       letter,         the debtor), Reese, 678 F.3d at 1214 (same).                   As   its title   indicates,   by

                                                                      19
Case 1:21-cv-22689-KMW Document 1-4 Entered on FLSD Docket 07/26/2021 Page 30 of 33



                     USCA11 Casei 19-14434                     Date   Filedi        O4/21/2021     Pagei 20 of 23



       contrast, Q l692c(b), targets debt collectors
                                                                          7   SG
                                                                                   fcjommunication with third parties),

       not debtors. In the typical Q l692c(b) case, the debtor isnit the recipient of the

       challenged communication. Linguistic differences aside, this practical operational

       difference undermines any argument that the meaning of the phrase Kin connection

       with the collection of any debtn must necessarily be the same                                 in Q   l692c(b) as in Q

       1   692e.

                                                                      B

               Preferred separately urges us to adopt the holistic, multi-factoring balancing

       test that the Sixth Circuit               decreed in    its   unpublished opinion            in   Goodson   v.   Bank of

       Am., N.A., 600 Fed. Appx. 422 (6th Cir. 2015). That                                test   counsels courts

       confronting             Q   1692e,s   (tin    connection with the collection of any debtv language to

       take into account the following seven considerationsz

                   (1) the nature of the relationship of the parties, (2) whether the
                   communication expressly demanded payment or stated a balance due,
                   (3) whether it was sent in response to an inquiry or request by the
                   debtor, (4) whether the statements were part of a strategy to make
                   payment more likely, (5) whether the communication was from a debt
                   collector, (6) whether it stated that it was an attempt to collect a debt,
                   and (7) whether it threatened consequences should the debtor fail to
                   Pa),-


       Goodson, 600                F.   Appix   at   431.   We decline Preferredis invitation for two related
       reasons.

                   First,      and perhaps most obviously, Goodson and the cases that have relied on

       it   concem         5   l692e-not        Q l692c(b).      And as just explained,             Q5 l692c(b) and
                                                                      20
    Case 1:21-cv-22689-KMW Document 1-4 Entered on FLSD Docket 07/26/2021 Page 31 of 33



                       USCA11 Casei 19-14434                 Date   Filedz   04/21/2021        Page-1 21 of   23


           l692e   differ both (1) linguistically, in that the               former includes a series of

           exceptions that an atextual reading risks rendering meaningless, while the                              latter


           does not, and (2) operationally,            in that   they ordinarily involve different parties.

           Goodsonls seventh factor-whether the communication threatened consequences

           should the debtor       fail to      pay-illustrates this point.       It   makes   little   sense for a debt

           collector to threaten consequences should the debtor fail to                    pay    in a


           communication       that   is   not sent to the debtor himself.

                   Second,    we believe that in the context of Q               l692c(b), the phrase        (tin



           connection with the collection of any               debti,    has a discernible ordinary meaning that

           obviates the need for resort to extratextual ufactorsf, All too often, multifactor

           tests_especially seven-factor tests like Goodsonis-obscure more than they

           illuminate. Parties to          FDCPA-governed transactions.-debtors,                  creditors, debt


           collectors, lawyers,       etc.-are entitled to guidance about the scope of permissible

           activity.   They   are likelier to get       it   even from a broadly framed statutory language
l




l
           than from ajudge-made gestalt.

                                                                    C
                   Lastly, Preferred            makes what welll     call    an Hindustry practicen argument.               It


           contrasts   what   it   says    is   the widespread use of mail vendors like            Compumail and

           the relative dearth of         FDCPA suits against them. More particularly, Preferred
           identifies cases involving mail             vendors and emphasizes that none of them hold that

                                                                         I




                                                                    21
Case 1:21-cv-22689-KMW Document 1-4 Entered on FLSD Docket 07/26/2021 Page 32 of 33



                   USCA11 Caset 19-14434           Date   Filedi   O4/21/2021     Pagei 22 of 23



       a debt collectoris mail vendor violated the         FDCPA. True enough, but none of the

       cases that Preferred cites involved Q l692c(b) claims, and the courts in those cases

       certainly    had no obligation   to   sua sponte determine whether the collectors,

       communications      to their   vendors violated     Q l692c(b).     That   this is (or   may be) the

       first   case in which a debtor has sued a debt collector for disclosing his personal

       information to a mail vendor hardly proves that such disclosures are lawful.

                 One final (and related)     pointz Itis not lost    on us that our interpretation of

       5   l692c(b) runs the risk of upsetting the status quo in the debt-collection industry.

       We presume that, in the ordinary course of business, debt collectors share
       infonnation about consumers not only with dunning vendors like Compumail, but

       also with other third-party entities.       Our reading of Q 1692c(b) may well             require

       debt collectors    (at least in the short   temi) to in-source     many    of the services that

       they had previously outsourced, potentially             at great cost.   We recognize, as well,
       that those costs    may not purchase much          in the   way of urealn consumer privacy,            as


       we      doubt that the Compumails of the world routinely read, care about, or abuse the

       information that debt collectors transmit to them. Even so, our obligation                   is   to


       interpret the    law as written, whether or not         we think the resulting consequences            are

       particularly sensible or desirable. Needless to say, if Congress thinks that                 weive




                                                          22
Case 1:21-cv-22689-KMW Document 1-4 Entered on FLSD Docket 07/26/2021 Page 33 of 33



              \
                  _USCA11 Casez 19-14434     .   Date Filed104/21/2021      Pagei 23 of 23



       misread    Q   1692c(b)-or even that we,ve properly read     it   but that   it   should be

       amended-it can say       so.


                                                     IV

             To sump up, Hunstein has Article IH standing to       bring his claim under


       Q 1692c(b). Further,     because Preferredjs transmittal of Hunstein,s personal debt-

       related information to    Compumail   constituted a    communication Kin connection

       with the collection of any debtn within the meaning of Q l692c(b),s key phrase,

       Hunstein adequately stated a claim.

             REVERSED and REMANDED.




                                                     23
                                                          A
